PER CURIAM:
The wife appeals from a decree entered by the Circuit Court of Stoddard County in a dissolution of marriage proceeding. Her lone dissatisfaction with the decree is limited to that portion awarding principal custody of the two minor children born of the marriage (an 8-year-old boy and a 7-year-old girl) to the husband.
The evidence adduced and the issues raised on appeal in this case are almost exact duplicates of the evidence and issues involved in R._ G._ T._ v. Y._ G._ T._, 543 S.W.2d 330 (Mo.App.1976). In view of the similarity, there appears no need or valid reason to recast the evidence presented in the instant cause. Neither is there justification to review the controlling authorities so faithfully reported, analyzed and applied in R._ G._ T._, supra.
After conning the records and briefs and after affording the appeal careful consideration, we determine: (1) The decree of the trial court is supported by substantial evidence and is not against the weight of the evidence; (2) that no error of law appears; (3) that an opinion would have no preceden-tial value; and (4) that the decree nisi is affirmed in compliance with Rule 84.16(b), V.A.M.R.
All concur.